Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A.     An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dennis Clarke on 11/19/21.

Please replace claim 1 in its entirety with the following claim 1:

Claim 1.	(Currently amended) A compound having the formula:

                                   
    PNG
    media_image1.png
    259
    463
    media_image1.png
    Greyscale

                                                         

wherein:

Y is OH, NH2 or CH2NH2,
Q is P, P=O, CH or N,
when Q is P, Z is phenyl,
when Q is P=O and n is 1, Z is R or OR, R is alkyl or phenyl, and Y is NH2 or CH2NH2 
when Q is P=O and n is 0, Z is R or OR, R is alkyl or phenyl, and Y is OH, NH2, or CH2NH2
when Q is CH, Z is PO(R)2 or PO(OR)2, R is alkyl or phenyl and
when Q is N, Z is phenyl.


B.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PATRICK D NILAND/Primary Examiner, Art Unit 1762